Citation Nr: 1754304	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  06-34 559		DATE
		

THE ISSUE

Entitlement to service connection for a right knee disability.


ORDER

Service connection for a right knee disability is denied.


FINDING OF FACT

The Veteran's right knee disability did not first manifest during service and is not causally related to an in-service injury, event, or disease. 
 

CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had honorable active duty service with the United States Army from November 1974 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), denying the claim of entitlement to service connection for a right knee disability.  

The Board remanded the issue for further development in July 2010, July 2013, February 2016, and February 2017.  The case has been returned to the Board for appellate review.  The Board notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in August 2005.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  The RO attempted to obtain treatment records from the San Antonio VA Medical Center.  A formal finding of unavailability was set forth in August 2011 noting that multiple requests for documents were made and indicating that the Veteran was contacted to determine if he had any additional records from that period of time.  As the RO has exhausted all avenues to obtain the missing treatment records and the Veteran has been informed, the duty to assist has been substantially complied with regarding those records.  VA examinations have also been conducted and all necessary opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to service connection for a right knee disability.

The Veteran asserts that he has a right knee disability that first manifested during service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As the Veteran has been diagnosed with degenerative arthritis of the knee, the first prong of service connection has been met (current disability).  Therefore, the question for the Board is whether the Veteran's currently diagnosed knee disability either began during active service, or is otherwise causally related to an in-service event, disease, or injury.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's right knee disability is not etiologically related to the Veteran's active service.

The Veteran's September 1974 enlistment report of medical history showed that the Veteran fell down on his right knee and developed a hematoma.  The Veteran was examined and had no locking, dislocation, or weakness.  It was not considered disabling.  On the corresponding induction report of medical examination, the examiner noted clinically normal lower extremities and musculoskeletal system.  

Service treatment records show a single complaint of right knee pain in June 1976.  The Veteran fell the day prior injuring his right knee.  He had no bruising or swelling since.  The Veteran reported increased pain with walking.  X-rays showed no fracture.  He had full range of motion with no swelling.  The knee was non-tender.  The examiner diagnosed mild strain (?) of the right knee.  The X-ray report showed a small bony ossicle projecting just above the anterior tibial tuberosity.  It had smooth margins and probably represented the residuum of old trauma.  The examiner noted no definite acute osseous change.  

Post-service, the Board notes that the Veteran submitted a claim for other orthopedic issues, but did not claim entitlement to service connection for a right knee disability.  Specifically, in January 1988, the Veteran attended a special orthopedic examination that addressed his shoulder, back, and toes, but he did not note any knee complaints related to service.  

The Veteran was afforded a VA examination in December 2006.  The Veteran reported that he injured his right knee in a convoy crash in 1975.  X-rays have shown a small bony ossicle on the anterior tibial tuberosity.  He had no treatment for this.  Since that time, he had intermittent pain.  The examiner diagnosed chronic right knee sprain with moderate symptoms, essentially normal examination, and minimal disability.  He found that it is less likely than not that the right knee sprain was an expression of injuries described while in the service.

The Veteran was afforded another VA examination in May 2015.  The examiner reviewed the Veteran's claims folder.  The Veteran was diagnosed with degenerative arthritis bilaterally.  The Veteran reported knee pain that developed following a fall of cabling reels weighing approximately 85 lbs. from the back of a deuce and a half, knocking him down, and landing on top of his knees.  The Veteran was in a motor vehicle accident in 2005 wherein he was a passenger in a rollover and he was thrown from the car.  He stated that his knees were not injured in the accident.  

The examiner found that it was less than 50 percent likely as not that this Veteran's bilateral, left much greater than right, knee pain and likely osteoarthritis was related to any injury in service.  First, he noted that there was no documentation of any knee injury per se, but he did note an X-ray of the right knee.  Second, the history given by the Veteran is consistent with the direct trauma of a contusion.  Third, it was more likely than not that as a result of being thrown from a vehicle in a motor vehicle accident that the Veteran may very well have sustained his left MCL (medial collateral ligament) injury.  The examiner noted that the Veteran certainly did not sustain the disability in service based on his own history.  

The examiner provided an addendum in May 2016.  At that time, the examiner found that it was less than 50 percent as likely as not that the Veteran's right knee disability was incurred in or caused by his period of active service.  The right knee complaints specified in the service treatment records were a pre-induction hematoma as a result of a fall as noted in the induction evaluation and the presence of Osgoode-Schlatter's disease that appears to have resolved spontaneously.  As such, there was no apparent history of trauma to the right knee that currently has the above noted osteoarthritis changes.  As these changes are in this case genetically pre-disposed or a condition of the Veteran's life, in the absence of any documented right knee trauma whilst in service, the opinion as noted above was rendered.

The examiner provided an additional addendum in May 2017.  The examiner provided two opinions.  First, he noted that it is less than 50 percent as likely as not that the Veteran's bilateral, left greater than right, knee pain and osteoarthritis was incurred in or caused by service.  The examiner noted no demonstration of injury per se in the service treatment records.  The examiner noted references to knee pain in January 1975 and June 1976, but found that pain is not a diagnosis and is non-specific.  Pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As previously stated, the Veteran's given history was consistent with a direct trauma, not something that would cause the current findings unless significant, which was not the case.  These changes are genetically disposed in the absence of other comorbidities, none of which the Veteran has. 

The examiner provided a second opinion, noting that it is less than 50 percent as likely as not that the Veteran's right knee disability was incurred in or caused by his period of active service.  The right knee complaints specified in the service treatment records were a pre-induction hematoma as a result of a fall as noted in the Induction Evaluation and the presence of Osgoode-Schlatter's disease that appeared to have resolved spontaneously.  As such, the examiner noted no apparent history of trauma to the right knee that currently has the above noted osteoarthritis changes. As these changes are in this case genetically pre-disposed or a condition of the Veteran's life, in the absence of any documented right knee trauma while in service, the above opinion was provided. As to the service treatment records, the examiner noted that they give no history, no specific examination, and only a diagnosis of pain, which is a symptom, not a diagnosis.

While the Veteran believes that his current shoulder disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his right knee condition are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his shoulder disability is not competent medical evidence.  Moreover, whether the complaints noted in service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current right knee disability is not competent medical evidence.  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In sum, the Veteran was diagnosed with a possible mild strain of the right knee during service.  The Veteran did not report any additional complaints in 1988 when he made additional complaints of orthopedic issues and claimed they were related to service.  The VA examiner in 2015, 2016, and 2017 found that the Veteran's current osteoarthritic changes are not related to his mild right knee strain during service.  Therefore, the Board finds that the Veteran's current disability is not causally related to his complaints of pain during service.    

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a right knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.  The claim must be denied.  




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Disabled American Veterans


Department of Veterans Affairs


